                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re:                                          :   BANKRUPTCY NO. 20-10334 TPA
                                                :
JOSEPH MARTIN THOMAS,                           :   JUDGE THOMAS P. AGRESTI
      Debtor.                                   :
                                                :   CHAPTER 11
JOSEPH MARTIN THOMAS,                           :
      Movant,                                   :   DATE AND TIME OF HEARING:
                                                :   June 3, 2021 @ 11:30 a.m.
                 v.                             :
                                                :   RESPONSE DEADLINE:
PNC BANK, NATIONAL ASSOCIATION;                 :   May 24, 2021
TAX COLLECTOR, CITY OF ERIE; ERIE               :
COUNTY TAX CLAIM BUREAU; UNITED                 :
STATES OF AMERICA, INTERNAL                     :
REVENUE SERVICE; COMMONWEALTH                   :
OF PENNSYLVANIA, DEPT. OF                       :
REVENUE; and DALE E. PEHRSSON AND               :
ROBERT S. PEHRSSON;                             :
      Respondents.                              :

                  MOTION FOR SALE OF REAL AND PERSONAL PROPERTY
                           FREE AND DIVESTED OF LIENS

           AND NOW, comes the Debtor, Joseph Martin Thomas, by and through his attorneys,

Michael P. Kruszewski, Esquire of The Quinn Law Firm, and files this Motion for Sale of Real

and Personal Property Free and Divested of Liens of which the following is a statement:

                                            PARTIES

           1) The Movant, Joseph Martin Thomas (hereinafter “Debtor”), is an individual with a

place of business located at Tri-State Pain Institute, 2374 Village Common Drive, Erie,

Pennsylvania 16506. The Debtor is represented by Michael P. Kruszewski, Esquire and The

Quinn Law Firm, 2222 West Grandview Boulevard, Erie, Pennsylvania 16506.




#1429669
           2) The following named Respondents either appear to have liens on the real property

and/or personal property which is the subject of this sale, or alternatively, are named as

Respondents for the purpose of notifying them that a sale of the subject property, to which they

may have some claim, is being proposed:

           (a) PNC Bank, National Association (hereinafter “PNC”) is a banking institution

              with a mailing address of PNC Bank, N.A., P.O. Box 94982, Cleveland, Ohio

              44101. PNC is represented by Brian Nicholas, Esquire, KML Law Group PC,

              701 Market Street, Suite 5000, Philadelphia, Pennsylvania 19106. PNC is

              being named as a Respondent as it is the holder of a first Mortgage on the

              property located at 2100 South Shore Drive, Erie, Pennsylvania in the face

              amount of $780,000.00 dated September 9, 2009 and recorded on September

              18, 2009 in the Office of the Recorder of Deeds of Erie County, Pennsylvania

              at Record Book 1591, Page 1529 and re-recorded on December 7, 2009 at

              Record Book 1607, Page 1982. It is believed that the approximate balance due

              on this mortgage is $647,171.24, plus interest and satisfaction costs.

           (b) Tax Collector, City of Erie, is a taxing authority with a mailing address of 626

              State Street, Room 105, Erie, Pennsylvania 16501-1128. The Tax Collector, City

              of Erie is being named as a Respondent in regard to the real estate taxes that

              will be due on the subject property for the year 2021.

           (c) The Erie County Tax Claim Bureau has a mailing address of 140 West Sixth

              Street, Room 110, Erie, Pennsylvania 16501. The Erie County Tax Claim

              Bureau has a statutory lien for delinquent 2020 real estate taxes in the amount

              of $39,294.75, plus continuing interest at the rate of 9% per annum from

              March 1, 2021.


#1429669
           (d) The United States of America, Internal Revenue Service is an agency of the

              United States Government with the following service addresses:

                 Attorney General of the United States, U.S. Dept. of Justice, 950
                  Pennsylvania Avenue, NW, Washington, DC 20530;

                 Internal Revenue Service, 1000 Liberty Avenue, Stop 711B, Pittsburgh,
                  Pennsylvania 15222-3714;

                 United States Attorney’s Office, Western District of Pennsylvania,
                  ATTENTION: Civil Process Clerk, Joseph F. Weis, Jr. U.S. Courthouse,
                  700 Grant Street, Suite 4000, Pittsburgh, Pennsylvania 15219;

                 United States Attorney’s Office, Western District of Pennsylvania,
                  ATTENTION: Civil Process Clerk, 17 South Park Row, Suite A330, Erie,
                  Pennsylvania 16501;

                 Stephen R. Kaufman, Esquire, Acting U.S. Attorney for the Western
                  District of Pennsylvania, Joseph F. Weis, Jr. U.S. Courthouse, 700 Grant
                  Street, Suite 4000, Pittsburgh, Pennsylvania 15219.

                 Internal Revenue Service, ATTENTION: Centralized Insolvency
                  Operations, P.O. Box 7346, Philadelphia, Pennsylvania 19101.

           The United States of America, Internal Revenue Service is being named as a

           Respondent as the following Federal Tax Liens have been entered in the Court of

           Common Pleas of Erie County, Pennsylvania:


           Creditor            Date of Entry           Description of Lien            Amount of Lien
                                 of Lien

United States of            June 15, 2018          Federal Tax Lien entered on             $255,140.32
America, Internal                                  June 15, 2018 at Case No.
Revenue Service                                    30954-2018 in the amount of
                                                   $255,140.32.
United States of            July 9, 2018           Federal Tax Lien entered on             $187,570.67
America, Internal                                  July 9, 2018 at Case No.
Revenue Service                                    31126-2018 in the amount of
                                                   $187,570.67.

           The Debtor has been making payments on the tax obligations that are included in

           the above-referenced tax liens and it is believed that the current balance due on


#1429669
           these tax liens is approximately $239,176.77. These tax liens act as a lien on the

           real estate owned by the Debtor, as well as his personal property. The Internal

           Revenue Service is represented by Jill Locnikar, Esquire, Assistant U.S. Attorney,

           700 Grant Street, Suite 4000, Pittsburgh, Pennsylvania 15219.


           (e) The Respondent, Commonwealth of Pennsylvania, Dept. of Revenue, is a

              governmental agency with service addresses as follows:

                 Pa. Dept. of Revenue, Bankruptcy Division, P.O. Box 280946, Harrisburg,
                  Pennsylvania 17128-0946.

                 Attorney General of Pennsylvania, Western Regional Office, 1251
                  Waterfront Place, Mezzanine Level, Pittsburgh, Pennsylvania 15222.

                 Pa. Dept. of Revenue, 4th & Walnut Street, Harrisburg, Pennsylvania
                  17128.

           The Commonwealth of Pennsylvania, Dept. of Revenue is being named as a

           Respondent because the following liens have been entered in the Court of

           Common Pleas of Erie County, Pennsylvania:


           Creditor            Date of Entry           Description of Lien         Amount of Lien
                                 of Lien

Commonwealth of             December 10, 2018      Tax Lien entered on                     $38,193.59
Pennsylvania, Pa.                                  December 10, 2018 at Case
Dept. of Revenue                                   No. 32118-2018 in the
                                                   amount of $38,193.59.
Commonwealth of             February 4, 2019       Tax Lien entered on                     $20,512.12
Pennsylvania, Pa.                                  February 4, 2019 at Case
Dept. of Revenue                                   No. 30321-2019 in the
                                                   amount of $20,512.12.


           Debtor has been making payments on the tax obligations that are included in the

           above-referenced tax liens and it is believed that the current balance due on these

           tax liens is approximately $22,185.11. These tax liens act as a lien on the real


#1429669
           estate owned by the Debtor, as well as his personal property. Commonwealth of

           Pennsylvania, Dept. of Revenue, is represented by Lauren A. Michaels, Deputy

           Attorney General, Pennsylvania Office of Attorney General, 1251 Waterfront

           Place, Mezzanine Level, Pittsburgh, Pennsylvania 15222.

           (f) The Respondents, Dale E. Pehrsson and Robert S. Pehrsson, have a mailing

              address of 1 Golden Eagle Lane, Clarion, Pennsylvania 16214 and are being

              named as a Respondents because they are the prospective purchasers of the

              subject property. They are represented by Eugene C. Sundberg, Jr., Esquire,

              and the Marsh Law Firm, 300 State Street, Suite 300, Erie, Pennsylvania

              16507.


                                    JURISDICTION AND VENUE

           3) On May 6, 2020, the Debtor filed a voluntary Chapter 11 Bankruptcy Petition under

title 11 of the United Sates Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) in the United

States Bankruptcy Court for the Western District of Pennsylvania (the “Bankruptcy Court”), at

Case No. 20-10334 TPA.

           4) This Court has jurisdiction over this matter pursuant to the provisions of 28

U.S.C. §§ 157 & 1334. This Court has venue over these proceedings pursuant to the provisions

of 28 U.S.C. §§ 1408 & 1409. This is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(N).

           5) The statutory basis for the relief requested herein are Sections 105(a) and 363 of the

Bankruptcy Code, Rule 6004 of the Federal Rules of Bankruptcy Procedure, and Rules 6004-1

and 9013-3(c) of the Local Bankruptcy Rules of the Bankruptcy Court.




#1429669
                OFFER TO PURCHASE REAL ESTATE AND PERSONAL PROPERTY

           6) The Debtor holds such title to the Estate as the Bankruptcy Code confers upon him.

The Estate consists, in part, of the following:

                  The real estate located at 2100 South Shore Drive, Erie, Pennsylvania, Tax Index
                  No. 17-041-034.0-102.00 situate in the City of Erie, County of Erie, and
                  Commonwealth of Pennsylvania, acquired by virtue of a Deed from Denise Illig
                  Robison and Russell Robison, her husband dated November 29, 2000 and
                  recorded on recorded on November 29, 2000 in Erie County Record Book 740,
                  Page 873.

                  A copy of the Deed is attached hereto and made a part hereof as Exhibit “A”.

           7) Based upon market comparables, and consistent with the most recent listing price for

the property, it is believed and therefore averred that the fair market value of the property is

approximately $1,150,000.00. Multiple parties were interested in and viewed the property, and

the initial offer accepted was for $1,065,000.00.

           8) However, home and pool inspections revealed certain deficiencies in the property

that warranted a price reduction to $1,035,000.00. It is believed and therefore averred that the

potential value of those deficiencies may be greater than the amount of the price reduction. As

a result, the Debtor herein submits that this amount represents that highest and best offer

currently available.

           9) The Debtor has secured an offer for the real estate from Dale E. Pehrsson and Robert

S. Pehrsson (hereinafter “prospective purchasers”), in the amount of $1,035,000.00. A copy of

the Agreement for the Sale of Real Estate, as well as an Addendum to Agreement of Sale

executed after property inspection, is attached hereto, made a part hereof and marked as Exhibit

“B1.”



1
  The Agreement for Sale does contain a mortgage contingency; however, this contingency has been met. The
Agreement for Sale also calls for certain property inspections, which have been completed and upon which a price
reduction was agreed.



#1429669
           10) Contingent upon approval of the sale of the real estate, the prospective purchasers

have also submitted an offer to purchase various items of personal property owned by the

Debtor for the total purchase price of $12,000.00 more fully described in Exhibit “C” attached

hereto.

           11) The Debtor consulted with a former broker of like personal property in determining

the purchase price for the same, which the consultant agreed to do at no charge to the Debtor.

Based on the consultant’s knowledge of market comparables, in consultation with the Debtor

and his court-approved realtor, the Debtor submits that the purchase price for the personal

property represents the fair market value of the same.

                                                LIENS

           12) The real and/or personal property proposed to be sold either appears to be validly

encumbered by the liens identified at Exhibit “D” to this Motion, or alternatively, the

Respondents identified at Exhibit “D” are being notified of the proposed sale in order to divest

and transfer any potential lien or claim they may have to the subject property.

           13) The Debtor believes that the offer of $1,035,000.00 for the real property is fair and

should be accepted. He proposes that the encumbrances and other claims identified at

Exhibit “D” to this Motion, to the extent that they validly encumber the subject property, be

divested and transferred to the proceeds of sale.

           14) The Debtor believes that the total offer of $12,000.00 for the items of personal

property described herein is fair and should be accepted. He proposes that the encumbrances

and other claims identified at Exhibit “D” to this Motion, to the extent that they validly

encumber the subject property, be divested and transferred to the proceeds of sale.

           15) The Debtor also proposes that the funds created by the sale be subject to the prior

payment of all administrative costs and expenses allowed by the Court, including, but not


#1429669
limited to the filing fee for the Motion to Sell Real Property of the Estate Free and Clear of Liens

in the amount of $188.00, as well as the actual out-of-pocket costs for advertising in both the

Erie Times News and the Erie County Legal Journal.

           16) The Debtor also proposes payment of all usual and ordinary costs of sale, including,

but not limited to, the following:

                             2100 South Shore Drive, Erie, Pennsylvania
                                    Purchase Price: $1,035,000.00


    a) Payment of no more than $1,500.00 in fees to be paid to the closing agent who represents
       the Debtor at the time of the real estate closing;

    b) Any and all municipal fees, as well as any and all water, sewer, and refuse charges, if
       applicable;

    c) Payment of any and all delinquent real estate taxes in the approximate amount of
       $39,294.75, plus continuing interest at the rate of 9% per annum from March 1, 2021;

    d) Current real estate taxes, pro-rated to the date of closing;

    e) This sale is being proposed pursuant to Dr. Thomas’s Amended Plan of Reorganization
       dated April 1, 2021 and, as such, will be exempt from all realty transfer taxes pursuant to
       §1146(a).

    f) Payment of the Court approved realtor commission of 4.5% in the amount of $47,925.00;

    g) The sum of $10,470.00 (1% of the combined purchase price of the real estate and personal
       property) shall be paid the Office of the United States Trustee on account of quarterly
       U.S. Trustee’s fees due in regard to the disbursements made at the time of the real estate
       closing.

    h) Payment on the full amount of the first mortgage lien on the real estate located at 2100
       South Shore Drive, Erie, Pennsylvania in favor of PNC Bank, National Association, in
       the approximate principal amount of $647,171.24, plus interest and satisfaction costs.

    i)     Payment on the full amount of the secured tax lien on the real estate located at 2100
           South Shore Drive, Erie, Pennsylvania in favor of the Internal Revenue Service in the
           approximate principal amount of $239,176.77, plus interest and satisfaction costs, which
           shall be placed in escrow pending any offset from the Debtor’s future tax filings.




#1429669
    j)     Payment on the full amount of the secured tax lien on the real estate located at 2100
           South Shore Drive, Erie, Pennsylvania in favor of the Pennsylvania Department of
           Revenue in the approximate principal amount of $22,185.11, plus interest and
           satisfaction costs.

    k) The net proceeds from the sale, after payment of the disbursements outlined in
       Paragraphs 12(a) through (j) above, which are estimated to be approximately $21,000.00,
       shall be paid to Debtor’s Counsel, Michael P. Kruszewski, Esquire and the Quinn Law
       Firm, to be held in its escrow account, on account of the administrative claims of the
       Debtor, Joseph Martin Thomas.

                         Personal Property More Fully Described in Exhibit “C”
                                       Purchase Price: $12,000.00

    l)     The proceeds from the sale of the personal property in the amount of $12,000.00 shall be
           paid to Debtor’s Counsel, Michael P. Kruszewski, Esquire and the Quinn Law Firm, to
           be held in its escrow account, on account of the administrative claims of the Debtor,
           Joseph Martin Thomas.



           WHEREFORE, the Debtor, Joseph Martin Thomas, respectfully requests this Honorable

Court enter an Order confirming the sale of real property, for $1,035,000.00 and the sale of the

personal property described herein for $12,000.00 to Dale E. Pehrsson and Robert S. Pehrsson

subject to higher bids and grant such other relief as this Court deems appropriate.

                                               Respectfully submitted,

                                               THE QUINN LAW FIRM

                                               BY:     /s/Michael P. Kruszewski
                                                     Michael P. Kruszewski, Esquire
                                                     PA Id. No. 91239
                                                     2222 West Grandview Boulevard
                                                     Erie, Pennsylvania 16506-4508
                                                     Telephone: 814-833-2222
                                                     Facsimile: 814-833-6753
                                                     mkruszewski@quinnfirm.com
                                                     Counsel for Debtor




#1429669
